Citation Nr: 0841840	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  06-03 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased rating of service connected 
endometriosis, hysterectomy, and bilateral salpingo-
oophorectomy currently evaluated as 50 percent disabling.

2.  Entitlement to an increased rating of service connected 
osteoporosis of the lumbar spine with osteopenia of the left 
hip, currently evaluated as 10 percent disabling.

3.  Entitlement to individual employability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to June 
1982.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

The veteran presented testimony at a Travel Board Hearing at 
the Seattle RO chaired by the undersigned Veterans Law Judge 
in May 2008.  A transcript of this hearing is associated with 
the veteran's claims folder.

The veteran testified during her May 2008 hearing as to 
potential claims relating to service connection for resection 
of the large intestine and service connection for right hip 
pain.  These issues, however, are not currently developed or 
certified for appellate review.  Accordingly, they are 
REFERRED to the RO for appropriate consideration.  

The issues of residuals of a total hysterectomy and TDIU 
being remanded are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDING OF FACT

The veteran's bone density has undergone no significant 
change, and the veteran has nearly full range of motion in 
her hips and back, with muscle spasm and some pain on range 
of motion testing.



CONCLUSION OF LAW

An increased rating for osteoporosis of the lumbar spine with 
osteopenia of the left hip, currently rated at 10 percent 
disabling, is not warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5013, 5242 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This includes 
consideration of the evidence pertaining to the level of 
disability from the time period one year before the claim was 
filed.  38 U.S.C. § 5110.  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has determined that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 
(1999)).  As the factual findings in this case do not show 
distinct time periods where the veteran's disability 
exhibited symptoms that would warrant different ratings, 
staged ratings are not warranted.

The veteran's service-connected osteoporosis of the lumbar 
spine with osteopenia of the left hip is currently assigned a 
10 percent disability rating under DC 5013-5003.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the specific basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  38 C.F.R. § 4.27.  
Here, the veteran's service-connected osteoporosis of the 
lumbar spine with osteopenia of the left hip is rated as 
analogous to degenerative arthritis under DC 5003.  38 C.F.R. 
§ 4.71a.

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  That is to say 
that the evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided. See 38 C.F.R. § 4.14.  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).  Of note, the veteran's 
disability is most closely analogous to Diagnostic Code 5013 
for osteoporosis with joint manifestations.  Pursuant to the 
regulations, disabilities under 5013 are rated under 
Diagnostic Code 5003.  Thus, the veteran was originally rated 
under Diagnostic Code 5003 for degenerative arthritis 
(hypertrophic or osteoarthritis).


Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by the limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations shall be rated as 20 
percent disabling, and involvement of two or more major 
joints or two or more minor joint groups without occasional 
incapacitating exacerbations shall be rated as 10 percent 
disabling.  The 20 percent and 10 percent ratings based on X- 
ray findings without limitation of motion will not be 
combined with ratings based on limitation of motion.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5242 (degenerative arthritis of the spine) 
(see also, Diagnostic Code 5003), is evaluated under the 
following general rating formula for diseases and injuries of 
the spine:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

A 10% evaluation will be assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent of more of height.

A 20% rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 30% evaluation is assigned for forward flexion of the 
cervical spine to 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine.

A 40% rating requires evidence of unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 50% evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.

A 100% rating requires evidence of unfavorable ankylosis of 
the entire spine.

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation. The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R.  
§ 4.45.  

History and Analysis

VA treatment records from 2004 to 2007 demonstrate that the 
veteran lost bone density in her lumbar spine and left hip as 
a complication of her total hysterectomy.  The records reveal 
that the veteran takes Fosamax and calcium supplements and 
there has been some deterioration in her left femoral neck.  
Bone density scans show that there has been little change in 
the veteran's bone density since 2004.  In fact, the latest 
DEXA bone density in February 2007 confirms that the veteran 
has osteopenia by WHO criteria and that compared to the scan 
three years prior, there has been no significant interim 
change.   

Employment records from 2004 show that the veteran was 
discharged from her data entry specialist position because of 
poor performance.  These records appear to show repeated 
inaccuracy in the data that she was inputting.  

A January 2005 VA examiner noted that the veteran was 
diagnosed with osteoporosis in 2003 from the results of a 
bone density study.  She was placed on Calcium daily and also 
takes Fosamax weekly.  The veteran has not had any fractures.  
The examiner noted that the most recent bone density study 
from January 2004 showed osteoporosis lumbar spine, stable 
over the previous two years.  Osteoporosis of the femoral 
neck had increased over the previous two years.  Examination 
of the back revealed no tenderness over the spine.  Range of 
motion showed forward flexion of 90 degrees, extension of 30 
degrees, lateral flexion of 30 degrees, rotation to the right 
and to the left of 30 degrees in both directions.  This was 
measured without hip involvement.  Repetitive range of motion 
testing did not cause discomfort, nor did it decrease the 
range of motion.  Range of motion was not limited by pain, 
fatigue, weakness, or lack of endurance following repetitive 
use.  Examination of the hips revealed no tenderness.  Range 
of motion was normal and revealed flexion of 125 degrees, 
extension of 30 degrees, adduction of 25 degrees, abduction 
of 45 degrees, external rotation of 60 degrees and internal 
rotation of 40 degrees.  Repetitive range of motion testing 
did not cause discomfort, nor did it decrease the range of 
motion.  Range of motion was not limited by pain, fatigue, 
weakness, or lack of endurance.  The impression was 
osteoporosis lumbar spine and femoral neck documented by bone 
density study.  

A May 2007 VA examiner noted that upon examination the 
veteran's left hip showed signs of mild point tenderness and 
guarding of movement.  There was moderate tenderness to 
direct palpation of the left greater tochanter along with 
some guarding with internal rotation of the left hip.  Range 
of motion of the left hip included flexion of 125 degrees, 
extension of 30 degrees, adduction of 25 degrees, abduction 
of 45 degrees - with pain at 45 degrees, external rotation of 
60 degrees, and internal rotation of 40 degrees - with pain 
at 40 degrees.  On the left hip the joint function was 
additionally limited by some pain after repetitive use and 
this had the major functional impact.  The joint function was 
not limited by fatigue, weakness, lack of endurance or 
incoordination after repetitive use.  This additionally 
limited the joint function by 0 degrees.  The veteran's 
thoracolumbar spine showed no evidence of radiating pain on 
movement.  Muscle spasm was present on the left side of the 
midline at L2-3-4 level.  There was tenderness noted in the 
midline at L3-4.  There was negative straight leg testing to 
the right and left, as well as no ankylosis of the lumbar 
spine.  Range of motion of the thoracolumbar spine showed 
flexion of 90 degrees, with pain at 90 degrees and extension 
of 25 degrees, with pain at 25 degrees.  Range of motion 
testing also showed right lateral flexion of 30 degrees and 
left lateral flexion of 30 degrees, with pain at 30 degrees.  
The veteran demonstrated right and left rotation of 30 
degrees each. 

Left hip x-rays showed degenerative arthritic changes and the 
lumbar spine x-ray findings were within normal limits.  The 
examiner diagnosed degenerative arthritis, left hip because 
of a history of hip pain, some tenderness and some pain with 
range of motion testing of the left hip.  X-ray evidence of 
mild degenerative arthritis, with no bone density 
abnormalities was noted.  The examiner also diagnosed 
myofascial lumbosacral back strain, because subjectively 
there was a history of back pain and objectively there was 
some back tenderness and mild loss of range of motion in 
extension.  There was no evidence of bone thinning on the 
lumbosacral x-rays.  The examiner went on to say that he did 
not have access to any bone density studies and that the 
effect of the diagnosed conditions on the veteran's usual 
occupation and daily activity was modest limit to mobility 
due to pain in various places.  In an addendum to the 
examination report, the examiner reported that because there 
was no evidence of osteopenia on the evaluations, he could 
not relate the diagnoses and could not substantiate the 
original diagnoses.  

During the veteran's May 2008 hearing she indicated that she 
was suffering from pain in her right hip, although it is not 
currently service connected.  She later testified that for 
the osteoporosis, it's her right hip that's in pain and she 
can no longer sleep on that side.  The veteran testified that 
she treats her osteoporosis with calcium, magnesium and 
Fosamax.  She also commented that she has pain from the 
condition in her hip and lower back.  She can't lift heavy 
weights or bend over for extended periods of time.  The 
veteran also stated that she has a problem sitting for any 
period of time and is unable to drive a vehicle.  She is 
unable to drive a vehicle due to her sleep apnea, however.  
The veteran testified that it's difficult for her to work, 
because she can't sit for an extended period of time in a 
chair.  That was one of the reasons she lost her last job.

The veteran currently has a 10 percent rating for her service 
connected osteoporosis of the lumbar spine with osteopenia of 
the left hip.  The veteran's forward flexion of the 
thoracolumbar spine is 90 and her combined range of motion of 
the thoracolumbar spine is 235.  The veteran does not have an 
abnormal gait or abnormal spinal contour.  Therefore, the 
veteran does not warrant a 20 percent disability rating under 
DC 5242.  As for Diagnostic Code 5003, limitation of motion 
is confirmed in the veteran's painful motion, but there is no 
indication of occasional incapacitating exacerbations, thus 
the veteran does not warrant a 20 percent rating under DC 
5013-5003.  

An evaluation of a musculoskeletal disability must also 
include consideration of the veteran's ability to engage in 
ordinary activities, including employment, and of impairment 
of function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The veteran is 
competent to report pain.  However, these complaints of pain 
do not exceed the criteria for an evaluation in excess of 10 
percent.  The May 2007 VA examiner also commented that that 
the effect of the diagnosed conditions on the veteran's usual 
occupation and daily activity was modest limit to mobility 
due to pain in various places.  The veteran's reports of 
chronic pain do not more nearly approximate the criteria for 
an increased 20 percent rating.  See 38 C.F.R. § 4.7 (2008).

Therefore, the veteran's osteoporosis of the lumbar spine 
with osteopenia of the left hip does not warrant a disability 
rating in excess of 10 percent.  As the preponderance of the 
evidence is against the veteran's claim, the doctrine of 
reasonable doubt is not for application and the veteran's 
claim for an increased rating for osteoporosis of the lumbar 
spine with osteopenia of the left hip must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

The Board has also considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2008).  Although the Board acknowledges the 
veteran's complaints of pain and difficulty associated with 
her osteoporosis of the lumbar spine with osteopenia of the 
left hip, the record reflects that the veteran has not 
required frequent hospitalizations for her disability, and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  Further, 
while the veteran contends that it has interfered with her 
employment, the Board finds that the veteran suffers from a 
variety of ailments and the job evaluations from her previous 
position indicate she lost her employment because of poor 
performance.  These records reveal that the veteran was 
unable to improve the accuracy of data that she was 
inputting, not that her osteoporosis of the lumbar spine with 
osteopenia of the left hip interfered with her employment.  
Further, the veteran's claim indicated she lost her job 
because she couldn't function at the job without medication 
for her blood sugar levels, which is unrelated to her 
osteoporosis of the lumbar spine with osteopenia of the left 
hip.  In sum, there is no indication in the record that the 
average industrial impairment from the disability would be in 
excess of that contemplated by the assigned 10 percent 
evaluation for osteoporosis of the lumbar spine with 
osteopenia of the left hip.  Therefore, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.

Duties to Notify and Assist the Claimant

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran was provided notice of her and VA's respective 
responsibilities, and of the evidence needed for assignment 
of a higher disability evaluation for the veteran's service-
connected disability by a letter in April 2007.  The December 
2005 SOC and subsequent supplemental SOC in June 2007 
explained what specific regulatory provisions govern her 
disability and why the increased rating claim remained 
denied.  

An April 2007 letter informed the veteran that she had to 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability, that if an increase in disability was found, a 
disability rating would be determined by applying relevant 
diagnostic codes which typically provide for a range in 
severity of a particular disability from 0% to as much as 
100% depending on the disability involved, and provided 
examples of the types of medical and lay evidence that the 
veteran could submit or ask VA to obtain that are relevant to 
establishing entitlement to increased compensation.  One such 
example was statements from employers regarding how the 
condition affects the ability to work.   See Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  

The Board finds that despite any deficiency in providing 
notice required by Vazquez-Flores, the veteran is not 
prejudiced in this matter.  She was given the diagnostic 
codes and rating criteria for osteoporosis of the lumbar 
spine with osteopenia of the left hip in the rating decision, 
statement of the case and supplemental statement of the case.  
The veteran described how the disability impacted her daily 
activities or employment in her May 2007 VA examination and 
during her May 2008 hearing.  Consequently, it is 
demonstrated that she had actual notice of the specific 
rating criteria for the disability, and why higher ratings 
had not been assigned, as well as an opportunity to present 
evidence and argument to support a higher rating.  

With respect to VA's duty to assist the veteran, the RO has 
obtained the veteran's service medical records and VA medical 
records.  The veteran has also been provided VA medical 
examinations.  The veteran testified before the undersigned 
veterans law judge.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal.  The veteran has not indicated that there are any 
additional obtainable pertinent records to support her claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

An increased rating in excess of 10 percent for osteoporosis 
of the lumbar spine with osteopenia of the left hip is 
denied.


REMAND

The veteran has requested an increased evaluation in excess 
of 50 percent for her service-connected endometriosis, 
hysterectomy, and bilateral salpingo-oophorectomy .  This 
disability is currently evaluated under Diagnostic Code 7617.  
Diagnostic Code 7617 addresses complete removal of the uterus 
and both ovaries.  It provides a 100 percent evaluation for 
the initial three months after the complete removal of the 
uterus and both ovaries, and a 50 percent rating after three 
months.

Service connection was granted for endometriosis in a July 
1993 rating decision.  After the veteran underwent a total 
hysterectomy in 1993, an October 1993 rating decision changed 
the service-connected disability to endometriosis, 
hysterectomy, and bilateral salpingo-oophorectomy and 
evaluated the disability using Diagnostic Code 7617.  The 
veteran is currently in receipt of the maximum disability 
evaluation available for her disability under DC 7617.  
However, DC 7629 provides that endometriosis is to be 
evaluated as 10 percent disabling where there is pelvic pain 
or heavy or irregular bleeding, requiring continuous 
treatment for control.  A 30 percent rating is warranted when 
there is pelvic pain or heavy or irregular bleeding not 
controlled by treatment.  A 50 percent rating is warranted 
when there are lesions involving bowel or bladder confirmed 
by laparoscopy, pelvic pain or heavy or irregular bleeding 
not controlled by treatment, and bowel or bladder symptoms. 

During the veteran's May 2007 VA examination and May 2008 
hearing she complained of pelvic pain.  She also indicated 
during her hearing that she had not undergone a laparoscopy 
in a number of years.  Where the evidence of record does not 
reflect the current state of the veteran's disability, a VA 
examination must be conducted.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Reexamination will be requested 
whenever VA determines that there is a need to verify either 
the continued existence or the current severity of a 
disability.  See 38 C.F.R. § 3.327(a) (2008).  The veteran 
has reported pelvic pain that could be associated with a 
recurrence of her endometriosis or otherwise associated with 
the residuals of her total hysterectomy.  Therefore, the 
Board finds that a contemporaneous and thorough VA 
examination should be conducted to determine the current 
severity of the veteran's residuals of a total hysterectomy, 
including pelvic pain.  Such examination and opinion would be 
instructive with regard to the appropriate disposition of the 
claim under appellate review.  See Littke v. Derwinski, 1 
Vet. App. 90 (1990).  

A claim of entitlement to a TDIU rating must be supported by 
medical evidence that a claimant's service-connected 
disability or disabilities have rendered a veteran unable to 
secure or follow a substantially gainful occupation.  See 38 
C.F.R. § 4.16(a).  Unfortunately, the record does not contain 
a full medical opinion as to whether the veteran is unable to 
secure and maintain gainful employment (physical or 
sedentary) in light of her service connected residuals of a 
total hysterectomy and service connected osteoporosis of the 
lumbar spine with osteopenia of the left hip.  The Board 
believes that additional information is required to determine 
the degree of industrial impairment resulting from the 
veteran's service connected disabilities.  See Beaty v. 
Brown, 6 Vet. App. 532 (1994).

As stated by the Court in Friscia v. Brown, 7 Vet. App. 294, 
297 (1994), the Board may not reject a claim for a TDIU 
without producing evidence, as distinguished from mere 
conjecture, that the veteran can perform work that would 
produce sufficient income to be other than marginal.  The 
Board may not offer its own opinion regarding whether the 
veteran can perform work based on her current level of 
disability, a technique that the Court has previously 
determined to be "inadequate" within Ferraro v. Derwinski, 1 
Vet. App. 326, 331-32 (1991) (citations omitted).  
Specifically, the record should contain an examination report 
that includes an opinion about this issue.  See Friscia.  A 
VA examining physician should generally address the extent of 
functional and industrial impairment due to the veteran's 
service-connected disabilities.  See Gary v. Brown, 7 Vet. 
App. 229 (1994).  If such evidence is absent from the record, 
the AMC/RO should take corrective action.  Id.  

The medical records, at present, do not contain an adequate 
opinion whether the veteran is unemployable as the result of 
her service-connected disability.  There is evidence in the 
veteran's medical records that she suffers from a number of 
nonservice connected and service connected maladies.  There 
are no examination reports of record that address the extent 
of functional and industrial impairment or ability to obtain 
or maintain substantially gainful employment due to the 
veteran's service connected endometriosis, hysterectomy, and 
bilateral salpingo-oophorectomy and her service connected 
osteoporosis of the lumbar spine with osteopenia of the left 
hip.

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655. 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be accorded a VA 
examination to ascertain the current level 
of disability of her service-connected 
endometriosis, hysterectomy, and bilateral 
salpingo-oophorectomy, including pelvic 
pain.  All necessary special studies or 
tests are to be accomplished to evaluate 
this disability, including a possible 
recurrence of the veteran's endometriosis.  
The entire claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The examination 
report should include a complete rationale 
for all findings and opinions expressed.  

2.  When the above has been accomplished, 
schedule the veteran for a VA medical 
examination to determine the effect of her 
service connected residuals of a total 
hysterectomy and service connected 
osteoporosis of the lumbar spine with 
osteopenia of the left hip on her 
employability.  The examiner should 
generally address the extent of functional 
and industrial impairment due to the 
veteran's service-connected disabilities.  
The claims file must be made available to 
and reviewed by the examiner in connection 
with the examination.

Based on examination findings and other 
evidence contained in the claims file, the 
examiner must offer an opinion as to 
whether it is at least as likely as not 
that the veteran is unable to obtain or 
maintain substantially gainful employment 
solely as a result of her service-
connected disabilities.

In doing so, the examiner also must 
consider the veteran's education, 
experience, and occupational background in 
determining whether she is unable to 
secure or maintain gainful employment in 
light of her service-connected 
disabilities alone.  The examination 
report must include a complete rationale 
for all opinions and conclusions 
expressed.

3.  Thereafter, the RO should readjudicate 
the claim.  If the issues on appeal remain 
denied, a supplemental statement of the 
case should be provided to the veteran and 
her representative.  After the veteran and 
her representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


